DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Applicant's amendment and response filed on 1/21/2022 has been received and entered in to the case. 
	Claims 3-4 have been canceled, claim 7 is newly added, and claims 1-2 and 5-7 have been considered on the merits. All arguments have been fully considered. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Lynn M. Warren Stewart on 3/4/2022.

The application has been amended as follows: 

	Claim 1: insert “three-dimensional (3D)” in front of the “cell cluster” in line 3.
	Claim 1: insert “3D” in front of “cell cluster” in lines 11, 12, 13 and 17.
	Claim 2: insert “3D” in front of “cell cluster” in line 1.
3D cell cluster or cells constituting the 3D cell cluster”)
	Claim 5: insert “compared to a two-dimensional culture of the adipose stem cells” after “cluster” at the end of the claim.
	Claim 7 is canceled.

	Claims 1-2 and 5-6 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAEYOON KIM whose telephone number is (571)272-9041. The examiner can normally be reached 9-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER PARAS can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/TAEYOON KIM/Primary Examiner, Art Unit 1632